Barnard, P. J.,
(dissenting.) The court of appeals held in this case that the deed was intended to convey a title for church purposes, and that the grantee, Cardinal McCloskey, obtained no personal beneficial interest therein. The grant is to Cardinal McCloskey as archbishop of Eew York. The lands are in this diocese. Although the deed contains the clause that the grantee assumes the mortgage on the property as part of the purchase price, the covenant is not one of the deceased cardinal personally. The cases that hold that a title is a mere description of the person do not cover this case. It seems to me clearly to be embraced within the principle established by Whitford v. Laidler, 94 N. Y. 145. The evidence fails to make a different ease from that heretofore presented to the court of appeals. Gifford v. Corrigan, 105 N. Y. 228, 11 N. E. Rep. 498. The evidence shows that Cardinal McCloskey was told some 18 months after the deed was executed that he was liable on this assumption clause, and it was read to him. He made no reply, except that he would “communicate with Father Keogh about it.” The book of the church lands contained no memorandum, or even mention, of a conveyance of these lands. The deed remained in the possession of the grantor until he died, in 1882, it having been executed in 1878. There is not a fact in the case *92that is not at variance with the finding that Cardinal McCIoskey either intended to or did assume the payment of the mortgage in question. The judgment should therefore be reversed, and a new trial granted, costs to abide the event.